Citation Nr: 0121286	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from July 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which denied the veteran's claim 
for service connection for PTSD.  The veteran has also 
appealed the RO's August 2000 decision denying his claim for 
a TDIU rating.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the standards of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran's service separation document, DD Form 214, 
indicates that he served in the Army from July 1970 through 
December 1971, and did not serve overseas.  In written 
statements and at his Board hearing, the veteran has alleged 
several service stressor events which he claims led to PTSD.  
The file contains some service personnel records concerning 
the veteran's discharge from service, but additional service 
personnel records may exist and should be obtained.  The RO 
should attempt verification of stressors through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  Additionally, while VA treatment records from 
1997 to 2000 include a diagnosis of PTSD, it is unclear 
whether such diagnosis was based on events which allegedly 
occurred in service or on events which occurred subsequent to 
service.  In this regard, some of the treatment records 
recite a history that the veteran had combat service in 
Vietnam as a paratrooper, but elsewhere the veteran has 
acknowledged that he had no combat service and no Vietnam 
service.  Some of the records suggest that the stressor 
leading to the diagnosis of PTSD was a post-service house 
fire in 1978 in which the veteran suffered severe burns.  
Under the circumstances of this case, a VA PTSD examination 
which identifies the stressor events forming the basis of the 
diagnosis of PTSD and which complies with the standards of 
DSM-IV is warranted.  Ongoing VA psychiatric treatment 
records should also be obtained.  The veteran has reported he 
receives disability benefits from the Social Security 
Administration (SSA), and related SSA records should be 
obtained as they may be relevant to the claims on appeal.

With regard to the claim for a TDIU rating, the Board notes 
that such a rating may be granted if service-connected 
disabilities prevent gainful employment.  At the present time 
the veteran has no established service-connected 
disabilities, so obviously there is no basis for a TDIU 
rating.  (For many years the veteran has been rated 
permanently and totally disabled for non-service-connected 
pension purposes due to non-service-connected residuals of 
burns sustained in the post-service house fire.)  Under such 
circumstances, appellate action on the claim for a TDIU 
rating must be deferred until disposition of the claim for 
service-connection for PTSD.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of the 
veteran's complete Army personnel records 
from the National Personnel Records 
Center.

2.  If it is not shown that the veteran 
participated in combat in service, the RO 
should perform full development for 
service stressors.  The RO should ask the 
veteran for any additional information on 
claimed service stressors, and he should 
be given an opportunity to submit 
independent evidence which might 
corroborate such stressors.  If service 
stressors are not verified by evidence 
submitted by the veteran, then the RO 
should request that the USASCRUR attempt 
verification of service stressors; for 
this purpose, the RO should provide the 
USASCRUR with a summary of claimed 
service stressors, as well as copies of 
service personnel records and any other 
documents necessary for stressor 
verification.  If there is insufficient 
information to permit the USASCRUR to 
investigate alleged service stressors, a 
statement from the USASCRUR to this 
effect should be placed in the file.

3.  The RO should obtain copies of all 
additional VA psychiatric treatment 
records since 1999.

4.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in its 
award of SSA disability benefits, as well 
as copies of all related SSA decisions.

5.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of PTSD.  The claims folder 
should be provided to and reviewed by the 
doctor, and the examination report should 
note that such has been accomplished.  
All current psychiatric disorders should 
be diagnosed.  Any diagnosis of PTSD must 
conform to the requirements of DSM-IV.  
If PTSD is diagnosed, the doctor should 
opine as to whether it is related to 
service, and in this regard the doctor 
should identify the specific verified 
service stressors which led to PTSD, and 
the doctor should explain why such 
stressors are adequate to support the 
diagnosis under the standards of DSM-IV.

6.  Thereafter, the RO should review the 
claims for service connection for PTSD 
and for a TDIU rating.  If the claims 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is 
returned to the Board.

	
			
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

